Citation Nr: 1225613	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for exogenous obesity.

2.  Entitlement to service connection for concussion and dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION


The Veteran had active military service from April 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a July 1980 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied, in pertinent part, service connection for dizziness and concussion.  The Veteran appealed this decision to the Board, but the claim was never certified to the Board.  Therefore, the claim has remained pending since 1980.  

The Board remanded this case for additional development in February 2011, specifically for notice letters addressing VA's duties to notify and assist, and for VA examinations addressing whether the Veteran's claimed conditions are related to any inservice disease or injury.  Notice letters and medical opinions were subsequently provided, but the claim is still not ready for a decision on appeal.

The issue of service connection for head pain also was remanded, but the RO granted service connection for headaches in a December 2011 rating decision.  Thus, there is no longer any issue or controversy to be resolved regarding that matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination was provided in January 2012 addressing the issue of whether the Veteran had a traumatic brain injury related to his military service.  The examiner noted that the Veteran reported an accident in service in 1979 (though the report of accidental injury indicated that it happened in 1978) in which he was knocked to the deck of his ship, the USS Milwaukee, by a fuel hose.  His helmet was knocked off and he landed on the deck, hitting his head.  According to the incident report he indicated that he had severe headaches, blurred vision, and disorientation due to the injury, but the overall duration of these symptoms was not noted.

On the present evaluation, the Veteran indicated that the injury happened when he was hit in the head with a pallet loaded with heavy crates.  He recalled falling down and briefly feeling dizzy, but denied having any loss, alteration of consciousness or post-traumatic amnesia.  The Veteran recalled being helped to his feet by his coworkers but was then able to walk back unassisted to his quarters.  He rested for two hours then returned to his work duties without difficulty.  

The Veteran stated that he had had episodes of dizziness since approximately one year after discharge from the Navy in 1981.  He described the dizziness as a transient spinning sensation lasting approximately two minutes.  The attacks could occur whether sitting still or changing positions.  Current frequency was approximately twice per week but the attacks were less frequent in the past.  The examiner commented that a review of the claims file showed a clinical visit in July 1979 for dizziness but that this was attributed to propranolol for orthostatic hypotension and bradycardia.  

The examiner determined that the Veteran had a closed head trauma but found that the head injury in 1978 was not associated with any apparent alteration, loss of consciousness, posttraumatic amnesia, or other neurological deficits.  Therefore, the injury did not satisfy the criteria for traumatic brain injury.  The examiner further found that the head trauma was not associated with any neurological residual symptoms, including any subjective symptoms.  Regarding the Veteran's complaints of dizziness, the examiner commented that this began after the Veteran's discharge from the Navy and was not caused or aggravated by his military service.  The most likely etiology was peripheral vestibulopathy, such as benign positional vertigo.

The opinion provided by the January 2012 VA examiner is insufficient for a number of reasons.  First, the examiner relied on the fact that the Veteran first complained of dizziness one year after service as a basis for the finding that dizziness was not related to his military service.  A diagnosis in service is not required in accordance with VA regulations.  See 38 C.F.R. § 3.303(d) (Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.).  Moreover, the examiner did not account for the fact that, as stated in the examination report, the Veteran did, in fact, complain of dizziness during his military service in 1979.  Also, while the examiner found that the Veteran did not have a traumatic brain injury in service due, in part, to the lack of subjective symptoms, the examiner did not acknowledge that the post-service incident report shows the Veteran indicated that he had severe headaches, blurred vision, and disorientation due to the injury.

Second, the examiner's opinion that the dizziness was more likely secondary to benign positional vertigo does not take into account that the Veteran described the dizziness as happening whether he was sitting still or changing position.

Finally, while the examiner commented that the Veteran had a head injury as a child involving a fractured skull and also had a history of boxing as a teenager, the issue of a possible pre-existing traumatic brain injury was not sufficiently addressed in the examiner's medical opinion.

For the foregoing reasons, the January 2012 examination report cannot be relied on to make a decision in this case; and a new examination must be provided to address whether the Veteran has residuals of a concussion and dizziness related to his military service, based on direct in-service incurrence, or aggravation.

The head injury in service also has not been corroborated by the service department.  Although there are complaints of headaches and dizziness in service, there is no actual record of treatment for the injuries associated with the reported incident.  The Veteran filled out a Report of Accidental Injury in April 1980 (referenced by the January 2012 VA examiner above) noting that this was a major accident that occurred in the ships logs on the USS Milwaukee.  Therefore, the appropriate service department should be contacted in efforts to corroborate and obtain more information concerning the Veteran's reported head injury.

Regarding the issue of service connection for exogenous obesity, while obesity, in and of itself, is not a disability for VA purposes, the Veteran can be compensated for any underlying disability that is related to military service.  The Board remanded the claim so that a medical opinion could be provided addressing whether the Veteran's obesity was related to an in-service disease or injury.  A VA physician's assistant provide an opinion in March 2011 that the Veteran's obesity was not related to any in-service disease but did not offer any rationale for this opinion.  The examiner noted that the Veteran was grossly obese and that she was unable to accurately assess the thyroid gland due to neck girth, but that no goiter or nodules were noted.  As the examiner did not provide a rationale for her opinion it is inadequate.  See Jones v Jones v. Shinseki, 23 Vet. App. 382 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

In addition, the Veteran reported on the January 2012 VA examination report that he was in receipt of Social Security Administration (SSA) disability benefits since 1991 due, in part, to his obesity.  These records are not in the file and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department in efforts to corroborate the Veteran's reported head injury on the USS Milwaukee in January 1978.  Particular attention should be made to obtaining the ships logs for the USS Milwaukee for the relevant time frame.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Obtain complete copies of the Veteran's SSA records including any decision granting disability benefits in 1991 and all supporting documents.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Thereafter, schedule the Veteran for a VA neurology examination with a physician.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted to the extent feasible.

The examiner should provide an opinion as to the following:

a)  Please state the likelihood (i.e., whether there is clear and unmistakable evidence) that the Veteran had a pre-existing traumatic brain injury as a result of the childhood head injury resulting in a fractured skull at age 10, or the history of boxing as a teenager.  Please review the medical records provided from the Veteran's pediatrician as part of the service treatment records, and the VA traumatic brain injury examination provided in January 2012 and VA neurology examination in April 2011 in making this assessment.

b)  If there is clear and unmistakable evidence of a pre-existing traumatic brain injury, please state the likelihood (i.e., whether there is clear and unmistakable evidence) that the pre-existing traumatic brain injury was NOT aggravated by the Veteran's military service, particularly the reported head injury in service.

c)  If there is not clear and unmistakable evidence of a pre-existing traumatic brain injury, please state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed dizziness and concussion had its clinical onset during active service or is related to any in-service disease, event, or injury, including the reported head injury in service.  

In providing this opinion, the examiner should acknowledge the Veteran's statements regarding the head injury and continuity of symptomatology since service.  In particular, the examiner should review the post-service incident report showing the Veteran indicated that he had severe headaches, blurred vision, and disorientation due to the injury.  The examiner also should note the Veteran's complaints of dizziness since one year after service.

The examiner also should thoroughly review the service treatment records, any reports from the service department regarding the incident, and all relevant post-service records, including but not limited to, the VA traumatic brain injury examination provided in January 2012, and VA neurology examination in April 2011.
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, schedule the Veteran for the appropriate VA examination with a physician to address whether his obesity is related to any in-service injury or disease.  The claims file must be made available to, and reviewed by, the examiner.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's exogenous obesity is related to any in-service disease or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal. If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


